                 ··· i...t. ��,
                              Case 3:20-ap-00038-JAF                          Doc 1-2        Filed 03/25/20      Page 1 of 40
                    •' "'' '�•t-



            •1_-�_Ji.:�?;. -:-!.::• . N
           tlf
                                   i
                                    ,1
                                   . .    ►�,I:
         ;,1.,,
             '-� ·- ,
       ...,-! J_
                                                  DEPARTMENT OF GENERAL SERVICES
    ....
   , ,                                            DIVISION OF PUBLIC STRUCTURES.                                                 HADLEYW.GOLD
                                                                                                                                              CommtSsi""''
                                                                                                                                   ALAN P. SCHOOR

                                                                            or ,,,IA,�I
                                                  BUREAUS OF LEASING AND DESIGN

  ·}oj-�
                                                                                                         £.n't'Ulivc• Di,, �10,/Fi,s1 A.Aistont COJnmlsSiolttr
                                                  2 LAFA VF.TTESTREET. SlllTI:: 6()0
                                                  KEWY()R�.l'I.Y.10007                                                                PA UL L. SMOLE1'
                                                                                                                                       .••.,,uu, c...,..,�,.,

                                                  �.IQ Uff,, Al 6'f'I.

                                                  �p.                                  January 13, 1987
                                                                                                                                    EXHIBIT
Mr. John Luhrs
Bush Plaza Realty
 and Development Corp.
One Bush F'laza
                                                                                                                                          A
Brook1yn, NY 11232
                                                                                       Re:     Department of Personnel
                                                                                               5200 1st Avenue
                                                                                               Borough of. Brooklyn
                                                                                               Project No. 87-232
Dear Mr. Luhrs:
Pursuant to our conversations, the City of New York is interested in entering
into a License Agreement and Option to Lease for the aforementioned property
for use by the Department of Personnel, or for such other use as the
Commissioner of General Services may determine, upon the following terms and
conditions:
                                          SPACE:         Entire ground, first and second mezzanine floors.
                                             SIZE:       35,440 square feet
            RENT (License):                              221,500.00 per annum ($6.25 per square foot)
                   (Lease):                              $203,780.00 per annum ($5.75 per square foot)._
                        LEASE TERM:                      Five   (5)   years
   RENT COMMENCEMENT: Rent shall commence upon su bstantial completion of all
                      alterations and improvements and subsequent occupancy
                      by :enant. �ftT UtJt>eitil.. '71't4-Vo1lH•, D&.J 'Ro�� - � .,.,,l..\� �
R.E. TAXES (License):JLicensor to pay all real estate taxes, assessments,
                      water rates and sewer· rents.
                                 (lease):               Landlord to pay all real estate taxes. assessments, ��
                                                        water rates and sew.er rents. Tenant to pay 100% ofn, �
                                                        incr;eases in real e�tate taxes above
                                                                                           ·  the base fiscal '" �'-�
                                                        yeaf 1988/89.        .                                D��-
                                                            ;                                                 (.vf.
  OPERATING EXPENSES
             (LEASE):                                    Tenant to pay increases in direct operating expenses
                                                         (to;be defined in tt-ie lease) above the lease ca:lendar
                                                         yea1 1988.
                                                                              \_ t'lv_ G';•sNtB""-c. £�r-u,....v-
                                                                                                  l      ·)       \
                       Case 3:20-ap-00038-JAF    Doc 1-2   Filed 03/25/20   Page 2 of 40
      Department of Personnel                                                   .5200 1st Avenue
      Page _2                                                                  January 13, 1988


              ALTERATIONS AND
                 IMPROVEMENTS:       Licensor shall make alterations and improvements to    the
                                     premises in· accordance with plans prepared by         the �
                                     Licensor predicated on specifications prepared by      the�
                                     Bureaus of Leasing and Space Design and approved by    the �
                                     Department of Personnel.
                                     Licensor shal 1 at its own cost and expense replace and
                                     repair as necessary the damaged roof and truss system
                                     prior to occueanc� by the Licensee.
          LAN.DLORD SERVICES: Landlord shall, at its sole cost and expense4 provide
            t-to-t po�tBw�ventilati-0Q..and cold water during normal buslness hours
        w�         dd         �:30 a.m. to 6:00 p.m. on Monday through Saturday             rt
        ���.......e"'k..       inclusive. holidays excepted.  Landlord              e
                                                                       shall ,2fQYid .-.4". 7
        1             ··cJ    �leaning aod rnbbisb- removal iii accordance with the
                              attached cleaning schedule which sha11 be made part of
                              the lease.


                                                                                                   ¥{
                          REPAIRS:   Landlord to make interior. exterior and structural
                                     repairs, including but not limited to.repairs to the
                                     roof, ,,s,i,dewaJks. plumbing, heating and ventilation
                                     systems.
                      ELECTRICITY:
                             Tenant to pay for its electricity direct to the publi�
                                                                                   t"°'
                                                                                                    J1
                      � �tj ],j (J.40&')  tf                                     I �. ' / � l
                                                                                ,� 11'-  JI' \) �
      The standard City of New York Lease shall include the following terms:
              1.      Rent shall be payable at the end of each month.�      ld:t                    ��

                      Tenant has the right to terminate lease upon�� (90) day
                                                                                              '( )(�j_ J
              2.
                      prior written notice to Landlord at any time after two (2) years.      l/0_-. �
                3.
                 ��
                      Tenant has the right of self-help, i.e. if Landlord should fail
                      to provide agreed upon alterations and improvements, services or
                                                                                            �,>.
    -��-              repairs as specified in the lease, Tenant (i) may, as agent for
                      Landlord, do any of said alterations and improvements, services
...., \J/,,J..
�     \ �             or repairs and deduct the cost thereof from any rent due or that
             L        may become due and payable under the lease or (ii) may terminate
     -,e,..."'°
     \                the lease or (iii)' may withhold all rent due and owing to
      . �. lt.        Landlord unti 1    Landlord performs such a 1 terations and l
  �J,>""'"\.          i ro�ements, services or repairs to the satisfaction of Tenant.
  '-.u.J-P..�
: 't ·
�  l..< ·
i r �·
            4.         itndlord agrees that if an inspection of the premises by OSHA
                      reveals. the prese.nce of asbestos, Landlord shall, at its sole
                      ca:s t and expense. remove such · asbestos in accordance with
                                                                                            I
       1              pltDceoures acceptable to the City of New York.
          ot)(.u �
  �
      Please
       Q,JJ
                be ad��d that this offer could be altered or withdrawn at
      anytime and is subject to approval by the Board of Estimate and
      Corpora tion Counse 1 of the City of New Y,ork:.
            Case 3:20-ap-00038-JAF   Doc 1-2      Filed 03/25/20             Page 3 of 40

Department of Personnel                                                           5200 1st Avenue
Page 3                                                                           January 13, 1988


A copy of the City 1 s qleaning specification is enclosed for your review.                    The
cleaning specification will be attached to the Agreement.

                                               Very truly yours
                                           ':
                                           i :i
                                                    ;
                                                   !(' f'1
                                                        ,
                                                               .( '-U<.//J,(a, ,"'-.__,
                                                             · ,,··/
                                                                   t1   ,1   1
                                          / t..Jl-)J_,<.J.                         1
                                               Michele Freeman
                                               Lease Negotiator
                                               Bureau of Leasing


MF:js

c:   Project File #87-232
             Case 3:20-ap-00038-JAF    Doc 1-2     Filed 03/25/20   Page 4 of 40



                                 CLEANING SCHEDULE



     ··· All fiooring swept nighUy. Damp mop al 1 un<:arpetr:d areas 'rleekly.
         Machine buff all uncarpeted areas bi-weekly.
     • All carpeted areas and rugs car pet-swept nightly, vacuum cleaned
          weekly, spot cleaned as required and shampooed annually.
     • Drapes, blinds and ceiling defusers vacuumed every three months.
     ""/\1 l private stain1ays st1ept nightly.
     • Wastepaper baskets, ashtrays, receptacles, etc., emptied and cleaned
       nightly and damp dusted when necessary.
     • Cigarette urns cleaned nightly and sand or water replaced when
       necessary.
     • All furniture, fixtures and window si11s dusted and wiped clean
       nightly.
     • All glass furniture tops cleaned nightly .
     • All water fountains �iped clean nightly.
     * Slopsink rooms cleaned nightly.
     i,   Remove ,-:aste paper and vmste materials to a designated area or areas,
          and removal of same by rubbish contractor nightly.
2.   Lavatories
     "' Al 1 flooring s�1ept and 11ash.ed daily.
     � All mirrors. powder shelves, bright �ork, etc., including
       f1w;homctcrs, pipin9 und toilet seat hing�$ 1-,ilshcd daily.
     •\ /\ll basins, boi-1ls, urinals and toilet seats (both sides) 1-iashed datly.
     ,\ All partitions, tile 1-1alls, �ispensers and receptacles dusted daily.
     • Paper to:·1el and sanitary disposal receptacles emptied and .cleaned
       dai"ly.
     * Supply rnaterinl for and fill toilet paper, tc�el. soap and sanitary
       napkin dispensers (in ladies' restrooms) and keep filled throughout
       the day. Money obtained from sanitary napki:l machines to be retained
       by vendor.
      4
          Strip and refinish tile floors every three mo�ths.
             Case 3:20-ap-00038-JAF      Doc 1-2   Filed 03/25/20   Page 5 of 40

                                         - 2 -


 3.    !:tigh Dusting - Office Area
      • Do all.high dusting quatterJy, including tHe
                                                       following:
      "' Dust all pictures, frames, charts, graphs
         reached in nightly cleaning.              irnd panel wall hangings not

      • Dust all vertical surfaces such as ventilat
         surfaces not reached in nightly cleaning. ing louvres and other
      • Oust all lightjng fixtures (exterior only)
         replaced.                                  periodically when lamps are

      * Dust all venetian blinds and window frames.
4.    Windows
      • Clean all windows inside and outside htice
        October                                    annu ally. in June and
5.    .Pest Control
      * Render pest control s"'ervices .,,hen required.
6.    Public Areas
      * Landlord agrees to keep entranceways, lobb
                                                  ies and all other public
        areas properly maintained. clean and presenta
        commensurate with first-class office.buildingsble at all time�.
                                                       .
        Case 3:20-ap-00038-JAF    Doc 1-2         Filed 03/25/20   Page 6 of 40

                         Cl'l'YWIDE OCCUPATIO�AL SAfETY
                                                                           EXHIBIT

                                                                              B
                               A:-:D HEALTH i'ltCGRA�,1S
                               11 Park Pl:i,::e. Suite 202
                             Now York, N11w York 10007

                              STANLEY BREZENOFF
                                First Deputy Mayor

                                  BARBARA Gt;NN
                                       Director

                                                             February 5, 1988



  Ms. Nancy Devine
  Asbestos Coordinator
  Bureau of Space Management and Leasing
  Department of General Services
  2 Lafayette Street - Suite 600
  New York, N.Y. 10007
  Dea.?:' Nancy:
     On January 14, 1988, I conductec an asbestos survey at 5200
  First Avenue in Brooklyn. This facility was vacant and visibly
  clean with no asbestos containing material found.
           While I am aware that the purpose of our surveys is to locate
        and characterize asbestos containi�g materials, during the
 � asbes·.:os inspec-::ion I learned t:-iat chis facility .was previously
. ...__1used as a repair shop for transformers and electrical devices and
        that it was once contaminated with ?olychlorinated 8i�henyls
        (PCBsl but has been cleaned by� private contractor. The real
        estate agency p=ovided me with� copy of the decontamination and
        testing report. According to the results, area wipe sample
        analyses after decontamination i,ere in the range of 5.7 tp 83.7
                                                                     s]
        micrograms of PCBs per 100 square centimeters of floor surface
        area.
     Accord�ng to the EPA "Polychlorinated Biphenyls Spill Clean up
  Policy; Final Rule" published on April 2, 1987, residual PCBs on
  indoor solid surfaces should be decontaminated to 10 micrograms
  per 100 centimeter square of indoor solid surface area.
     Although the EPA policy does not directly apply to spills
  which occurred before May 4, 1987, EPA should be consulted as to
  whether or not these levels are acceptable and in accordance with
  present regulations. The EPA contact person is Mr. Dan±t!T e4�t
  at < 2 o 1 l 3 2 1 - 6 6 6 9 .
                                                      J)c."' IC.�                 r�
    Case 3:20-ap-00038-JAF   Doc 1-2   Filed 03/25/20      Page 7 of 40

   For ����her q�os��cns =egar�ing this macter, please feel free
to cc�:��= ��:s �r:�c8.


                                                 (�'            / /
                                              _.. �..:::, C...-../C/')/4...(.V
                                                       0                 O'
                                                  Sergio Wong
                                                  Indust=ial Hygienist
   =n
s�-1 I
enclosure
ccs: Diane Trainor
       Bob Banks
        Aldo Orlando
        Laurie Van ·Jynck
         Case 3:20-ap-00038-JAF    Doc 1-2   Filed 03/25/20   Page 8 of 40



                                  NEW YORK CITY
                 DEPARTMENT OP ENVIRONMENTAL PROTECTION
                  BUREAU OF HAZARDOUS MATERIALS PROGRAMS



TO:          Mira Barer
FROM:        Ted R. Nabavi@__ ,,                                 EXHIBIT
DATE:
SUBJ:
             February 24, 1988
             Possible PCB Contamination
             5200· 1st Avenu� Brooklyn
                                                                      C
             SRR#. 880217/7/0080


     As per y our request, I have reviewed the City OSHP
inspection report on the above.,PG-S"building, and the related
attachments. My comments on these are as follows:

          This building was at one time occupied by Empire Electric
          Co. Inc. However, the building is currently vacant and is
          awaiting occupancy. This transaction is being handled by
          DGS/Bureau of Space Management & Leasir.g.

        - Empire Ele_ctric used this facility as a warehouse and
          for reconditiong electrical apparatus and equipment.
        - Empire Electric retained a consultant fir� (ENSI,INC.)
          to perform an assessment of this facility prior to
          vacancy.
        - The ENSI, Inc. report indicated that extensive PCB
          contaminaiton existed throughout the building. In
          addition, remedial steps were identified and undertaken to
,         reduce the PCB contamination present.
        - However, the final sampling results still show that PCB
          contamination may p9ssibly exist. Specifically, a sample
          of concrete was tested for PCBs and found to be 28.0 ppm
          PCB. Also wipe se.mples of surface shows PCB contamination
          ranging from 5.7 ug/100 sq. cm. to 8,000 ug/sq. cm.

          In addition, give1 the size cf the facility the number of
          samples taken and. analyzed were inadequate for a complete
          assessment and evaluation of PCB contamination present.
         Case 3:20-ap-00038-JAF   Doc 1-2   Filed 03/25/20   Page 9 of 40



 Conclusion & Recommendation :
     Based upon my evaluation of tha document presented, the
following remedial steps, must be taken prior to any occu�ancy:
        - DHMP must conduct a site inspection.
                                                                      - -·------- -----· --
        - A consultant must be retained to furthur assess the site
          and determine the extent of PCB contamination present.

 Note : According to the 40 CFR Part 761 PCB spill cleanup
        Policy: "Indoor surface areas must be decontaminated to
        lOUg/100 sq. cm. Although this policy does not apply to
        spills which occurred prior to May 4,1987, EPA requests
        they be consulted as to appropriate levels to be achieved
        for these spills.




cc:   J.   Alexander
      C.   Cox
      N.   Devine (DGS)
      B.   Banks {City OSHP)




TN/ws
                  Case 3:20-ap-00038-JAF       Doc 1-2                  Filed 03/25/20              Page 10 of 40




 •
 •                         CITY OF NEW YORK



 -
                           DEPARTMENT OF ENVIRONMENTAL PROTECTION
                           2358 MUNICIPAL BUI LO ING, NEW YORK. N.Y. 10007                                           121�) 669-8200




 -
       HARVEY W, SCHULTZ




 -
                                                                                             April 14, 1988




 -      Ms. Carol Ash
        Regional Director
        NYS Department of Environmental
                                                                                                                  EXHIBIT


 -
        Conservation, Region I!
        47-40 21st Street, Room 210
        Long Island City, NY 11101


 -                                                 Rg: Pea Contamination
                                                       520() 1st Ave:-tl.!e
                                                       Brool<lyn, NY




-
 J
        Dear Ms. Ash:
             The New York City Department of Environmental Protection


-
        (DEP), is referring a site locat�d at 5200 1st Avenue, Brooklyn,
        to your attention, for any action you may deem appro�riate.
            The site includes a building that is currently vacant.   The


-
       �uilding is privately owned and·was previously occupied Oy the
       �mpire tlectric Co. Inc. The building was brought to our
       attention because the NYC Department of General Services was


-
       interested in leasing it.
                                                                                                                                 . •,l :J .
            Data collected by a private consultant on behalf of Ernpi�e-


-
       Electric show us evidence of PCB contamination. Attached for
       your review are documents related to the PCB contamination
       present at this site.·



-
            If you have any questions regarding this letter, please
       feel free to call me at (212) 669-7698.



-
.• .                                                 •   ..   •   ---   -   ...   #'   ...
                                                                                                                                  .. . .
                                                                                                   ·- ···•#'- ...,,- ..... ... ···-· ;. _..,.,,. .. . ...
                                                                                                                                                                                                                       -
                                Case 3:20-ap-00038-JAF                                        Doc 1-2                Filed 03/25/20                           Page 11 of 40


                                                                                                                                   Sincerely,

                                                                                                                                     fV!1'tA &uv_f�
         cc:           N.       Sullivan
                                                                                                                                   Mira Barer
                                                                                                                                   Deputy Commissioner
                                                                                                                                                                                                                       -
                       A.       Schoor
                       J.       Alexander
                       C.
                       T.
                       T.
                                Cox
                                Nabavi
                                McDonald                                                                                                                                                                            -
                                                                                                                                                                                                                    -
         enc.



                                                                                                                                                                                                                    .,
                                                                                                                                                                                                                   -
         MB/ws




                                                                                                                                                                                                                   -
                                                                                                                                                                                                                   -
                                                                                                                                                                                                                   -
                                                                                                                                                                                                                   -
                                                                                                                                                                                                                   -
                                                                                                                                                                                                                   -
                                                                                                                                                                                                                   -
                                                                                                                                                                                                      -
                                                                                                                                                                                                      -
                                                                                                                                                                            _-l·:-· � ·�< .< := ·-·� �,..
· -:r:':'.. :·//\ : -'=.--:'=· =..?·/.�-:_., �-� :-:::��:">.-."':· =.::.;.·_,� -.� :._; �-;::- �>=r::, �-• . .,;. \'_i _.•• -:-.. .::. :-· •. •:-�_._._. ::
                            ,

                                                                                                                                              ►               = .. :- ,· : :-                �-     ;-:.•.:··,..
                                                                                                                                                                      ;:
                                                                                                                                                                        .....   ... -,,: "...,..�--�,,.,......--,
        Case 3:20-ap-00038-JAF                    Doc 1-2         Filed 03/25/20    Page 12 of 40




     FIO't:CITY NB31Sl£R E><EC                TOI lll<LYN C ITV RfCW.il't:R




•                        N&W YORK STATB DEfARTM!NT or JNVIR0NHEN'l'AL CONSERVATION
                                 DIVISlOlf OP HAZARllOUS \IASTE REH�DJATION
                              R&OISTRY OF tNACTl\1P. HA%ARDOUS WASTF. t>ISPOSAL Sl'tES


                                                                        .     ...
                                          Rl!'<USTRY SITE O�F.RS lNt'ORMATIO�'.
                                                                              .
                                                                                                    .-J
                                                                                                    J:>
            1'cghtry Site Namc1 Empire El�c�rlc                co.                                  -'
            Regbtry Slte Nwnbert 22401S

            le&istry SIU sue•t. AddreH1

            5200 ht      Ave.                                                     EXHIBIT

                                                                                    E
            legbt.ry Site Cltya New York

            legiatt'f Site County• Xlngs




••
            Parc•l Dittdct            S
                      Blocl.          803
                      t.ot.           9
                                   5200 BntecpdH8 L\.d.

            Olmu �ct.ir••t1        C/0 Goldalan Copeland
                                   l1 West 19th St.
                                   N•w York, NY 10011

            Parcel
            Ad�r•••                ,200 1st Ave,

            Prevtou
            owner




                                                                                        -
Case 3:20-ap-00038-JAF   Doc 1-2   Filed 03/25/20   Page 13 of 40




                                                                    •



                                                                    •



                                                                    •
          Case 3:20-ap-00038-JAF   Doc 1-2   Filed 03/25/20   Page 14 of 40
�e:1 York state Department    I
                                Environmental conservati,
         Division of Environmental Enforoement
           202 Mamaroneck Avenue - Room 304
           White Plains, N.Y.      10601-5381
               Telephone: (914) 761-3575

                                                              Thomas c. Jorling
                                                                 Commissioner
                                              CERTIFIED MAIL/RRR
                                             March 7, 1991
    Mr. Philip Damashek                                                 EXHIBIT

                                                                              F
    Deputy General Counsel of
    Dept. of General Services
    Div. of Real Property
    City of New York
    2 Lafayette Street - 20th Flr.
    New York, New York 10007
                                      Re:    Empire Electric Company
                                             Site# 2-24-015
    Dear Mr Damashek:
         New York State, through the efforts of the Department of
    Environmental conservation ("DEC") has documented a release and/or
    threatened release of "hazardous substances" as defined by the
    Comprehensive Environmental Response; Compensation and Liability
    act, 42 use§ 9601 et seq. ("CERCLA") at property known as Empire
    Electric Company (the "Site") in Brooklyn, County of Kings, State
    of New York [CERCLA was amended by the Superfund Amendments and
    Reauthorization Act of 1986 ("SARA") . J  The law, as amended, is
    hereinafter referred to as 1 1 CERCLA 11•
          Therefore, in accordance with CERCLA, 42 U.S.C. § 9612 and ECL
    Article 27, Title 13, the State of New York hereby asserts a CERCLA
    claim against you based upon information that indicates you may be
    a responsible party as a current or past owner or operator of the
    site.
         Responsible parties under CERCLA and ECL Article 27, Title 13
    include current and past owners or operators, and persons who
    generated the substances or were involved in transport, treatment,
    or disposal of them. Under CERCLA, responsible parties are jointly
    and severally liable for money expended by the State for necessary
    corrective action at the site; including but not limited to,
    emergency    measures,  investigation,   planning,   cleanup   and
    enforcement.
         The State will take any appropriate measures to conduct a
    remedial investigation/feasibility study at the Site, for the
    purpose of fully assessing the extent of contamination at the Site,
    and evaluating the feasibility of alternative remedial programs.
    The state intends to insure that the contamination is properly
    remediated. However, this letter is sent to afford you and other
       Case 3:20-ap-00038-JAF   Doc 1-2   Filed 03/25/20   Page 15 of 40

                                2


potentially responsible persons (PRPs) the opportunity
to undertake remediation. Therefore, the state requests that you,
alone or in concert with other PRPs, commit to the following:
Under Consent Order or Decree
1.    Design an appropriate remedial program.
2.    Perform all necessary remedial work at the site to adequately
      prevent the further migration of contaminants, and cleanup to
      acceptable levels all contaminants that have been released
      from the site.
3.    Reimburse the State for all damages to natural resources
      caused by such contamination.
4.    Reimburse the state or the Environmental Protection Agency for
      its response, removal and remediation costs.
     This site is being considered for treatment as a New York
State Superfund site, in which event, if you donot satisfy this
claim within 60 days of the date of this letter, the state will
undertake remediation of the site.
     Furthermore, the State will institute appropriate legal action
to recover its past and future response, removal and remediation
costs as well as damages for harm to natural resources.
     Please direct your reply in writing to me within 10 days of
receipt of this letter.
                                    Very truly yours,


                                    Rosalie K. Rusinko
                                    Senior Attorney

RKR-60-dayEm.pir
cc:   A. McCarthy
      Anthony Dillof, Esq.
       Case 3:20-ap-00038-JAF         Doc 1-2       Filed 03/25/20   Page 16 of 40



                        LAW DEPARTMENT
                                                                              (j)
                        I 00 CHURCH STREET
                        NEW YORK. N. Y. I 0007

                          327A
                                                                            EXHIBIT

                                                                              G
                        VICTOR A. KOVNER
                        Corporatton Counsel



                                                 August 14, 1991


    Rosalie K. Rusinko
    Senior Attorney, Division of Environmental Enforcement
    New York State Department of Environmental Conservation
    202 Marmaroneck Avenue - Rm. 304
    White Plains, New York 10601-5381

              Re:   Empire Electric Co.                                          AUG?. I I�
                    Site # 2-24-015
                                                                                   WHITE PL�.,NS
                                                                                 D£E      �:·tSDEC
    Dear Rosalie:

              I write in response to your letter of March 7, 1991
    concerning the Empire Electric Site. In that letter you identified the
    City as a possible PRP. In a subsequent conversation you requested
    that the City provide DEC with a statement concerning its involvement
    with the site and the circumstances of its alleged contamination,
    insofar as the City possessed such information.

               I have requested the City's Division of Real Property to
    conduct an inquiry into the site's history.     The results of that
    inquiry is attached.    As the attachment sets forth more fully, the
    City owed the site only from 1940 through 1951. Our records fail to
    indicate that any contamination of the property occurred during this
    period.    Accordingly, the City denies any liability based on the
    alleged contamination of the site and has no interest in funding any
    portion of any remediation of the site.
              Please con tact me if I may be of any further assistance.
                                                 Sincerely yours,



                                              �DILLOF
                                              Assistant Corporation Counsel
                                              Environmental Law Division

    Encl.

    cc: Phil Damashek



-
   Case 3:20-ap-00038-JAF         Doc 1-2    Filed 03/25/20     Page 17 of 40




            Empire Electric       Site Identification and History                    -
           Identification.          According      to    DEC,      the   allegedly
                                                                                     •
contaminated site consists of one solid masonry brick building 100'

wide by 240' long, having a street address of 5200 First A venue,

Brooklyn, New York.          Supervisor Salvatore Ervalino of DEC Region 2
                                                                                     -
                                                                                     !11111
informed the Division of Real Property that this masonry building Is

specifically located at the southwest corner of 52nd Street and First
                                                                                     ,,,,
A venue.   This location is Lot 9 of Block 803, hereinafter referred to

as the "DEC site."    Attached is a tax map indicating the location.                 -
           History. -- The first record the City has of a conveyance

of the DEC site is Decem ber 15, 1890.             On that date, Eliphalet W.
                                                                                     -
Bliss and his wife conveyed a parcel of land containing the DEC site

to the Brooklyn city Railroad Company.·
                                                                                     ..
           The    City's     records    indicate    no   further     conveyances
occurred until May 29, 1940.       On that date, the City acquired part of
                                                                                     -
                                                                                      -
the original 1890 parcel, including the DEC site, from the Brooklyn

and Queens Transit Corporation ("BQT Corp.").               The conveyance of



                                                                                      -
this property, which contained the DEC site, to New York City was



                                                                                      -..
part of a larger conveyance of 97 parcels throughout Brooklyn and
Queens.    The conveyance was pursuant to a Plan and Agreement of




                                                                                      -
Unification and    Readjustment (known as the BMT-BQT Unification

Plan) adopted by the Transit Commission-Metropolitan Division of the

Department of Public Service of the State of New York on June 27,

1939.                             The                specific              parcel      ..
                                                                                       -
                                                                                       -
         Case 3:20-ap-00038-JAF       Doc 1-2     Filed 03/25/20     Page 18 of 40

.,
..   referred to in the 1940 deed which contains the DEC site is Parcel

     No. 8.
•
-
                 On September 5. 1951, the City transferred Parcel No. 8 of

     the 1940 deed to Hastone Realty Corp.          The property description in

     this deed outlines the dimensions of present day tax lots 9 and 6 in

•
-
     the Block 803.    Again. Lot 9 contains the site in question .

                 Hastone Realty then split this parcel, reselling present day




-
     tax lot 9 to Ben Hasnas on September 5. 1951.

                 On February 22, 1956.      Ben Hasnas sold lot 9 to Morris



-
     Hasnas, ,Irving     Hasnas and   Benjamin     Hasnas,      D/8/ A the Hasnas

     Company.

                 On August 22,    1983,   Morris Hasnas,        Irving Hasnas and

.,   Benjamin Hasnas D/B/A The Hasnas Co. sold lot 9 to Morris Hasnas,

     Irving Hasnas and 5200 First Avenue Corporation, D/8/A The Hasnas




-
     Company.

                 There were than a series of conveyances and correction

     deeds among the Hasnases in the 1980s.              At no time, however, did




-
     "Empi.re Electric   Company" appear on         any    of the    deeds to this

     property.

                 According to our records and research,             the   City never


.,
     reacquired the property after the 1951 conveyance, and held title to

     the property only during the 1940- 1951 time period.             We have been

     unable to locate any records indicating what entity, if any, occupied


-    the site or what business was conducted on it during the City's

     eleven-year    ownership.      We    :ilso   have     no   knowledge    of   the




                                          -2 -




 -
    Case 3:20-ap-00038-JAF    Doc 1-2   Filed 03/25/20   Page 19 of 40




relationshi p between the origina l Brooklyn Company, its successors,    -
                                                                         ...
or BQT Corp. and the City of New York.       The City's records make




                                                                         -
no mention of any contamination occurring at any time.




                                                                         -
                                                                         -
                                                                         -

                                                                          -

                                                                           -
                                                                           ..
                                                                           -
                                                                           -
                                  -3-



                                                                           -
Case 3:20-ap-00038-JAF   Doc 1-2   Filed 03/25/20      Page 20 of 40




                                               ·--.8
                                               � I'•
                                                       _,
                                                        ST.
                                                              LI
                                                                          ,.,
                                                                                  I       I

                                                                   .••n
                                                              [ ..
                                                                          ll




                                            s�                      ., ..., .




                                                                     ..,. ----·           \

                                                                                  0 -
                                                                                  k J,�
      Case 3:20-ap-00038-JAF    Doc 1-2   Filed 03/25/20   Page 21 of 40

     New York State D��cU"tment Of Environmental Cl�servation
              Division of Environmental Enforcement
                200 White Plains Road - 5th Floor
                  Tarrytown, New York 10591-5805
                               (914) 332-1835


                                                            Michael D. Zagata
                                                            Commissioner



                                                December 26, 1996 /

David C. Atik
Tax Counsel                                                            EXHIBIT

                                                                           H
The City of New York
Department of Finance
Office of Legal A£fairs
345 Adams Street
Brooklyn, NY 11201
                                                Re:   Empire Electric site
                                                      Site# 1-30-032
Dear Mr. Atik:
     It was a pleasure speaking to you on December 24, 1996
regarding the issues raised in your letter to Mr. Hewitt. As
promised enclosed please find a copy of the current listing for
the Empire Electric Company Site located a 5200 1st Avenue,
Brooklyn, New York and is currently owned by 5200 Enterprises
Ltd. The Site is classified a 1 211 pursuant to the Environmental
                                    1

Conservation Law (ECL) § 27-1305 which indicates that it poses a
significant threat to the public health or environment.
     In New York State, PCBs are a listed hazardous waste. You
will note that Departmental sampling in June of 1993 revealed PCB
contamination in the loading dock soil which exceeded the soil
stand cleanup level for PCB. Also note that floor-wipe samples
inside the building indicated elevated levels of PCB. Because
there is confirmed disposal of a listed hazardous waste at the
Site, the Site falls under the jurisdiction of the Department's
Divisions of Environmental Remediation and Environmental
Enforcement.
     Under the Section 107 of the Comprehensive Environmental
Response, Compensation, and Liability Act of 1980 (CERCLA) (42
USC 9607), the current owner and/or operator, and past owners
and/or operators at the time of d�sposal are joint and severally
liable for the cleanup of a hazardous waste Site. The Department
                                                                             ✓
has several courses of action open to it to obtain the
remediation of a Site pursuant to CERCLA and the ECL. The
Department can negotiate an Order on Consent for the remediation
of the Site with the current owner/operator of the Site or with a
      Case 3:20-ap-00038-JAF   Doc 1-2   Filed 03/25/20   Page 22 of 40




past owner/operator of the Site. The commissioner of the
Department after notice and an administrative hearing (which is
subject to court review under Article 78 of the CPLR) can order
the current or past owner/operator to remediate the site. And
after the requirements of 6 NYCRR 375-3.1 are met, the Department
can expend state superfund monies to cleanup a site. If state
superfund monies are expended, the Attorney General's Office will
bring a cost recovery action in federal court. All Potentially
Responsible Parties (PRPs) would be named in such a suit. Please
note that at one time the City of New York owned and operated a
powerhouse on the Site.
     Additionally, under the Brownfields initiative, a purchaser
of a Site can negotiate and sign a Voluntary Agreement with the
Department for the cleanup of the Site. If the Volunteer
achieves the cleanup levels set by the Department, it may qualify
for certain releases.
     Please feel free to have the prospective purchaser call me
or Ed Devine at {914) 332-1835 Ext.8 for more information about
Voluntary Agreements. If I can be of further assistance to you,
do not hesitate to call.



                                              &�k !!2-.:e
                                              Rosalie K. Rusinko
                                              Senior Attorney
Attachments
cc: M.E. Kris, Director, Reg. 2
    E. Devine
    J. O'Connell, Reg.2, DER




                                    2
                   Case 3:20-ap-00038-JAF        Doc 1-2     Filed 03/25/20      Page 23 of 40

New York State Department of Environmental Conservation
Division of Environmental Remediation
Remedial Bureau E, 12th Floor
625 Broadway, Albany, New York 12233-7017
Phone: (518) 402-9814 • Fax: (518) 402-98 l 9
                                                                                         EXHIBIT

                                                                                                I
Website: www.dec.ny.gov


                                                     October 15, 2014

        Mr. Steven Camaiore
        NYC Depattment of Environmental Protection
        Bureau of Air, Noise and Hazardous Materials Asbestos and Lead Control Program
        59-17 Junction Boulevard, gth floor
        Elmhurst, New York 11368

                Re:     Empire Electric Inactive Hazardous Waste Site, NYS Site No. 224015
                        5200 pr Avenue, City of Brooklyn, Kings County
                        Subchapter G, Notification of Building Demolition

        Dear Mr. Camaiore:

               This letter is to inform the DEP that the above referenced building is currently
        unoccupied and scheduled for demolition. The abatement of asbestos is required to be
        completed prior to the den10 I ition of the structure under the NYS Superfund Program. This
        building will remain unoccupied for the duration of the project and will not be reoccupied.

                The asbestos abatement shall be performed in accordance with RCNY-Title 15 as
        outlined in Subchapter G. PAL Environmental Services has been contracted by the NYS
        Depa1tment of Environmental Conservation to perform the abatement work at this location.
        Creative Environment Solutions (CES) Corporation has been contracted to perform the required
        air monitoring.

               Should you have any questions on this matter, do not hesitate to contact me at
        (518) 402-98 I 4 and/or david.chiusano@dec.ny.gov .

                                                     Sincerely,




                                                     David J. Chiusano
                                                     Project Manager
                                                     Remedial Bureau E, Remedial Section A
                                                     Division of Environmental Remediation

        Ee:     D. Conan/B. Conden/V. Barber, EA Engineering
                M. Baldwin, PAL Environmental
             Case 3:20-ap-00038-JAF                                                  Doc 1-2                          Filed 03/25/20                                   Page 24 of 40


Menu
                                                                                                                                                                                         EXHIBIT


                                                                   Department of Finance
Search

                                               Income and Expense 2016



                    Enter a Borough, Block and Lot
                    Borough: IBROOKLYN
                    Block:         looao3
                                   :======------,                   -=:J
                    Lot:           §9======
                                                     �
                    Easement::=L                         I
                       5
                   //C --···sia �t--;~N;� R�i·E ·-·· ··· �:
                   ,r···:··········· .................
                                                                                                                                                        ··�-]
                                                                                                                               ·-·-· -· ....... ·--···.......... ········
                                                            . ··············-················· .. ···········:···:--··············· ..................... .........                        1
                        0 St�rt a New RPIE Pre-FIiiing Last Year's RPIE
                    !!                                                                                                                                          I
                     ii Information
                         -  . ---············ · · ·-·  �        ···································' =· �·=·=''"'==··············-·='"·=·=��.'          . =  -i,
                   ..;; 0 Continue                                   RPIE Previously Started                                                                      l
                                                   .... ......... ... .... . .. . ...,."                                                 . . ,:-...... ........
                         0 Amend a Filed Return                                                                                                                 I
                   :;:-.-:--:-------:=·.... ......·-····   .. ........ . ......... ........                                    ,
                                                                                                   ............ ................                                      ...--�.�-�
                   :.: 0 View Your Return - To view your prior year return
                   l,cJick here: D                                         I


                                                              Review Income & Expense
                                                                 Worksheet for 2016
                                                                                                                                =·..·---··==·
                                                                                                                                         ···· -                       ·. ····: . ":-•::···: .·::;_·,·. :·.·:· .· · ·.•·::�.·--·"···]

         You are not required to file an RPIE for the current filing period. Click the link
          above to "Review l&E Worksheet" and look for the section "Who does not
         have to file an RPIE". However if you would like to file an RPIE anyway, click
                             this button: _ FIL.§.�PIE J I or I . Can.eel                                                                                      I
                                                                      LogoffJ1 ··-•--.,
                                                                  ·-·----·. ..
                                                                                                          t !
                                                                                 Reset ..Jj �....N�.-·e-x--·
                Case 3:20-ap-00038-JAF                    Doc 1-2   Filed 03/25/20   Page 25 of 40 Page I of2


Mr Hu

Thank You, Can you tell me how to contact them if necessary and do I need a reference number?

John A Luhrs
                                    /
In a message dated 5/20/2016 3:39:19 P.M. Eastern Daylight Time, Correspondence@finance.nyc.gov writes:

 Dear John Luhrs:

 Your case is assigned to the Brooklyn Assessment Office for review and response.       ✓
 George Hu


 ------------ ------ Original Message -----------------
                                                                                            EXHIBIT
 Your City of New York - CRM Correspondence Number is 1-1-1253071630

 DATE RECEIVED: 05/20/2016 12:56:09
                                                                                                K
  DATE DUE: 06/03/2016 12:57:44

 SOURCE: eSRM

  The e-mail message below was submitted to the City of New York via NYC.gov or the 311 Call Center.
  It is forwarded to your agency by the 311 Customer Service Center. In accordance with the Citywide
  Customer Service standard, your response is due in 14 calendar days.




  -- -Original Message---

  From: PortalAdmin@doitt.nyc.gov
  Sent: 05/20/2016 12:55:46
  To: <sbladmp@customerservice.nyc.gov>
  Subject: < No Subject >

  From: LUHRS54@AOL.COM ()
  Subject Contact the Department of Finance - General Question

  Below is the result of your feedback form. It was submitted by
  (LUHRS54@AOL.COM) on Friday, May 20, 2016 at 12:55:45
                                    ----------------

  This form resides at
   http://www1.nyc.gov/site/finance/about/contact-by-email/contact-general-correspondence.page




                                         Friday, May 20, 2016 AOL: Luhrs54
                      Case 3:20-ap-00038-JAF             Doc 1-2        Filed 03/25/20        Page 26 of 40




             5200 Enterprises Limited
            4453 Saint John's Avenue

            Jacksonville FL 32210
                                                                                      May 1, 2017


            Brooklyn Business Center
            Brooklyn Municipal Building
            210 Joralemon Street
            Brooklyn, New York 11201
                                                                                               EXHIBIT

           To Whom It May Concern, RE case# 16687675 S
                                                                                                     L
            Brooklyn Block 803 Lot 9


           This property has been under the control/possession
                                                               of the State of New York Department of
           Environmental Conservation since 1991.
           They are responsible for any taxes that may or may
                                                                not be due.
           On information and belief, the real estate taxes are based
                                                                        on an illegal assessment, by the local assessor.
           The RPIE HAS BEEN FILED

           Please contact

           Mr. Benjamin Conlon, Esquire Bureau Chief
           NEW YORK STATE
          Department of Environmental Conservation
          Division of Environmental Enforcement
          202 Mamaroneck Avenue



·/l                          --·· .
          White Plains, NY 10601-5381



      1s�
  ,.. I               /�Jv-k__
,,,,-, John A Luhrs, President
      /
/ 5200 Enterprises, limited
          cc benjamin.conlon@dec.ny.gov
                  Case 3:20-ap-00038-JAF                 Doc 1-2        Filed 03/25/20    Page 27 of 40


NEW YORK STATE DEPARTMENT OF ENVIRONMENTAL CONSERVATION

100 Hillside Avenue, Suite 1W. White Pl11lns, NY 10603
Office of General Counsel


P: (914) 428-2505 F: (914) 428-0792
www.dec.ny .gov



                                                                                 December 4, 2017



     SENT VIA CERTIFIED MAIL
     RETURN RECEIPT REQUESTED AND BY
     ELECTRONIC MAIL                                                                         EX·HIBIT

     Dr. Daniel Walsh, Ph.D., Director
     City of New York
                                                                                                    M
     The Mayor's Office of Environmental Remediation
     100 Gold Street, 2nd Floor
      New York, NY 10038

               Re:        Empire Electric Site
                          Site No.: 224015

     Dear Dr. Walsh:

            Your Office of Environmental Remediation ("OER") is aware that the property
     located at 5200 1st Avenue, Brooklyn, Kings County, New York (the "Empire Electric
     Site" or the "Site") 1 is listed in the Registry of Inactive Hazardous Waste Disposal Site in
     New York State with a Classification "2." A Classification "2" indicates that the Site
     poses a significant threat to the public health or the environment. OER is also aware
     that the Department is nearing completion of the Interim Remedial Measure ("IRM") for
     the on-Site building demolition. The Department has expended public funds pursuant to
     ECL Article 27, Title 13 and State Finance Law §97-b to implement the IRM. The next
     step in the Remedial Program is for a Remedial Investigation/Feasibility Study to be
     implemented.

            The City of New York (the "City") is a past owner/operator of the Site. On May
     29, 1940, the City acquired Parcel No. 8 which comprises the present day tax lots 9 and
     6 in Block 803 from the Brooklyn and Queens Transit Corporation pursuant to a Plan
     and Agreement of Unification and Readjustment adopted by the Transit
     Commission - Metropolitan Division of the Department of Public Service of the State of
     New York on June 27, 1939. The building on Parcel No. 8 was constructed in 1900 as
     a powerhouse to provide electricity to the Brooklyn City Railroad Company for the
     municipal trolley system. Upon information and belief, the City continued to utilize

     1
         The Empire Electric Site is tax map Block 803, Lot 9.
                                                          WYORK Departmentof
                                                         �'l'...,,., I Environmental
                                                                       Conservation
         Case 3:20-ap-00038-JAF         Doc 1-2     Filed 03/25/20     Page 28 of 40




Parcel No. 8 for the generation of electricity for a period of time, and then, prior to the
sale of Parcel No. 8 to Hastone Realty Corp. on September 5, 1951, the City
demolished the smoke stack, disposed of the debris on the Site, and dismantled the
electric generating equipment.

        Accordingly, the purpose of this letter is to inform you of your potential liability as
responsible party, and to request that the City conduct or finance the Remedial Program
for this Site starting with the Remedial Investigation/ Feasibility Study. Under ECL
Article 27, Title 13 and CERCLA, responsible parties are liable for monies expended by
the State in taking response actions at sites where hazardous substances have been
released, including investigative, planning, removal, and remedial work. Any
agreement by the City to finance or undertake such activities must be memorialized in
an administrative Consent Order. Alternatively, the City may enter into negotiations
with the Department for a cash out settlement of the City's liability. The City must
respond in writing within fifteen (15) days as to whether it is willing to enter into
negotiations with the Department for a Consent Order or a cash out settlement.

       If within fifteen (15) days the City does not respond in writing to the Department,
the Department will consider this as a negative response and may perform the
necessary work at the Site using the Hazardous Waste Remedial Fund. If the Fund is
used to investigate or remediate the Site, the Department is required to seek recovery
from you for any expenses it incurs in conducting such activities. This letter also serves
as a demand for payment of all monies the Department may expend for the
investigation and remediation of the Site, plus any and all interest recoverable under 42
USC 9607 and any other provision of law.

       You may respond to this letter by email at rosalie.rusinko@dec.ny.gov, or by U.S.
mail or private carrier at the above address. Thank you for your attention to this matter.

        Nothing contained herein constitutes a waiver by the Department of any rights
under applicable state and federal law, nor does it constitute a release of any party from
obligations under those same laws.

                                                   Sincerely,

                                                   �IC.�
                                                   Rosalie K. Rusinko
                                                   Senor Attorney


cc:    Susan Amron, Esq
       City of New York
       Law Department, Environmental Law Division
       100 Church Street
       New York, NY 10007-2601
     Case 3:20-ap-00038-JAF            Doc 1-2     Filed 03/25/20       Page 29 of 40
From: JQlubrs@aol.com (maHto:jplubrs�al cam]
                                                                                  EXHIBIT
                                                                                      N
Sent: Monday, March 12, 20181:49 PM
To: Walkes, Sophia (DOF)
Cc: Hamilton, Melinda (DOF)
Subject: 5200 1st Avenue


Ms. Walkes

     I'm contacting your department in regards to the property located at 5200 1st
Avenue in Brooklyn. This property which is under our ownership" 5200 Enterprises
LLC" has been undergoing a remedial action by the NYSDEC beginning in 2012 for
the removal of poly-chlorinated biphenyls, which included the demolition of our
property. Over the past 30 years our company has been prohibited from the use of our
property and over the past 30 years property taxation on our property did not cease. It
has never been a secret to the City of New York in regards to the contamination statue
of our building yet close to $30,000,000 is due on a property which should have had a
assessed value of $0. The City of New York did in fact hold ownership of our property
from the late 1930's until 1952. During the remedial investigation a smoke stake which
once was erected above our building and the main cause of demolition was found
buried in the basement, the smoke stake demolition with great certainty took place
between this time period.

This is a very serious issue which I would like to resolve, Thank you




John Luhrs
5200 Enterprises
              Case 3:20-ap-00038-JAF         Doc 1-2      Filed 03/25/20       Page 30 of 40
To: Walkes, Sophia (DOF)
Subject: Re: 5200 1st Avenue
                                                                                       EXHIBIT
Ms. Walkes                                                                                  0
Could you describe what defecting the liens entail's?




Than..< you




-Original Message--
From: Walkes, Sophia (DOF) (DOF) <WalkesS@finance.nyc.gov>
To: Jpluhrs@aol.com <jpluhrs@aol.com>
Cc: Hamilton. Melinda (DOF) (DOF) <HamUtonM@finance.nyc.goy:>· George,
Ho"".;:ird(DOF) <GeorgeH@fipance,nvc,ooy>
Sent: Wed, May 2, 2018 5:33 pm
Subject: RE: 5200 1st Avenue

The liens sold will be defected. The ECB debt will have to be addressed separately from the
liens sold. Melinda will be able to assist you with the ECB debt.



Sophia Walkes

Senior Director, Tax Lien/In Rem

Department of Finance. Collections

59 Maiden Lane, 28th fl, New York, NY 10038

Tele: (212)291-4414

.walkess@finance.nyc.gov
                                                               I



From: Walkes, Sophia (DOF)
Sent: Wednesday, May 02, 2018 4:25 PM
To: 'Jpluhrs@aol.com'; George, Howard(DOF)
Cc: Hamilton, Meli nda (DOF)
Subject: RE: 5200 1st Avenue




I will research the sold lien on the property to determine if it should be defected .. Please
also note that there is ECB debt in the amount of$69,000
                      Case 3:20-ap-00038-JAF Doc 1-2                    Filed 03/25/20   Page 31 of 40
     bject:    Re: 5200 1st Avenue
                                                                                                   EXHIBIT

                                                                                                         p
      te:      6/7/2018 12:24:49 PM Eastern Standard Time
     om:       luhrs54@aol.com
               LaskeC@finance. nyc .gov



  ill call you, however I would like to explain to give you a brief background in 1986 I purchased Block 803 Lot 9 in
 ooklyn . Shortly thereafter the City of NY Health Department ordered me not to use the property because it was
 ntaminated. The tax assessor kept billing Real Estate Taxes, although I made several petitions to have them stopped.
 ever was able to use the property. The New York State Department of Environmental Conservation has now cleaned up
    contamination and the servers er MTAG is attempting to foreclose on an old 2005 judgment .
  ring the dean-up it was found that the city Of New York held title from around 1939 to 1951 when the property was sold
 Hastone Realty the same family I purchased it from. During this period NYC demolished a smoke stack and buried it in
    basement of the 24,000 square foot property and covered it over with a new concrete floor. The NYSDEC has named
  C a "POTENTIAL RESPONSIBLE PARTY" . My company 5200 Enterprises Limited filed bankruptcy to stay the sale.
 resee years of legal issues and would like to avoid it if possible.

     hn A Luhrs, Preesident
     00 Enterprises Limited

I a message dated 6/7/2018 9:49:46 AM Eastern Standard Time, LaskeC@finance NYC �oy writes:

 ·
       r. Luhrs - Please call me so that I can understand your issue.




      arl A. Laske

     hief, Real Property and legal Counsel

      ffice of Legal Affairs

      YC Department of Finance

      18-488-2030




      rom: Walkes, Sophia (DOF)
       nt: Wednesday, June 06, 2018 6:51 PM
      o: Laske, car1 (DOF)
      c: John Luhrs; Parker-Cortijo, Pcrnela (DOF)
      ubject: RE: 5200 1st Avenue




      ophia Walkes
                             Case 3:20-ap-00038-JAF                      Doc 1-2          Filed 03/25/20                 Page 32 of 40



                                                             Empire Electric Site
                                                   5200 1st Avenue-Brooklyn Block 803, Lot 9




                                                                                                                                                 Q
OPPORTUNITY:                        Facilitate compjetion of PCB remediation and restore to productive
                                    use for industrial expansion or retention in Sunset Park Industrial Business Zone.
PRIORITY:                           #5 of 8             Subject to discussion

SITE:
Lot size:                                     24,040 sq.ft.
Other features:                      M3· 1 zoning; comer lot with frontage on two sides
Development potential:                        36,060 bldg. sq.ft., industrial building
Est. jobs:                                         53 permanent jobs
Environmental issues·.              PCB contaminated sol!, structure, and groundwater from fonner trolley power station
Recommended approach:               Obtain remaining documentatlon available from NYSDEC, expand environmental consultant's summary,
                                    foreclose and market site to developers with consultant summary. Follow up on DEC demolition assessment.

                                    DEC is conducting structural and environmental analysis of building. Depending on outcome DEC will likely decide
                                    to demolish contaminated building. Demolition may add approx. $3M worth of value to the property.
                                    Tact thus far has been to allow DEC to proceed. According to DEC demolition wilf likely take place
                                    this tau. This is a highly desirable location in Sunset Park.

PROPERTY VALUE,
Reasonable:                               Total          /Land Sq.Fl        Notes
Land value (if clean)                    $1,803,000            $75.00       Broker outreach
C!ean•uP cost (prelim. est.)            ($1,932,000)           ($80.37)     Based on prelim. document review and DEC interview without demo
NYCTL liens including subsequents
                                           ----
                                        ($2,973,246)          ($123.68)     As of March 2007 excluding current DOF and DEP charges

Net value as•iS                         1$3,102,246)          ($129.05)

Lien elimination                         $2,973,246            $123.68      Exel. current DOF/DEP charges

Adjusted value/net proceeds               ($129,000)             ($5,37)
More conservative:
Land value (if clean)                    $1,803,000             $75.00     Broker outreach
Clean•up cost (prelim. est.)            1$3,538,000)          ($147.17)    TRC, based on prelim. document feview and DEC interview
NYCn liens & charges                    ($ �973.��1             123 68)    As of June 2006
                                                             -�
Net value as•iS                         ($4,708,246)          ($195.85)

Lien elimination                         $2,973,246            $123.68     Exel. current DOF/DEP charges
Adjusted value/net proceeds             ($1,735,000)           ($72.17)

Potential additional incentives:
!DA (MRT and sales tax)                    $408,869             $17.01     Optional; not included ln above analysis
Brownfield tax credits                            $0             $0.00     Not eligible

Total potential incentives                 $408,869             $17.01

RETURN TO CITY:
Project return:
Construction•related tax                    $90,152              $3.75     25•year PV at 6.25%; excl. constr. sales tax, transfer tax, MRT
Real•estate tax                           $140,473               $5.84     25�year PV at 6.25%; assumes IC!P exemptions
Ongoing operations                       $2,219,567             $92.33     25•year PV at 6.25%

Total project return                     $2,450,192           $101.92


                                                                                                                                             3/18/2007
Case 3:20-ap-00038-JAF   Doc 1-2   Filed 03/25/20   Page 33 of 40




                                                               R
          Case 3:20-ap-00038-JAF               Doc 1-2         Filed 03/25/20       Page 34 of 40



                                                           OFFICE OF ENVIRONMENTAL REMEDIATION
                                                                           100 Gold Street- 2nd Floor
                                                                           New York, New York 10007

                                                                                             Mark McIntyre
                                                                                           General Counsel
                                                                                        Tel: (212) 788-3015
                                                                                        Fax: (2121 788-2941




                                                  Re: 5200 First Avenue, Brooklyn, NV
                                                  Block 803, Lot 9


Michelle Sweatt
Law Offices of Robert Ligansky
75 Maiden Lane, Suite 802
New York, NV 10038

Dear Ms. Sweatt:

At the suggestion of Renaldo Hylton of the Administrative Enforcement Unit of the New York City
Department of Buildings, I write to set forth the orphan status of 5200 First Avenue, Brooklyn, NV.

According to ACRIS, the last owner of the property, 5200 Enterprises Ltd., acquired title to this property
in 1987. By 1998, 5200 Enterprises had failed to pay property taxes to the City of New York, and the first
tax lien sale certificate was recorded against title the same year. For the ne><t 17 years, the property
owner continued to default on its property tax obligations to the City, forcing the City at various
intervals to sell subsequent tax liens on the property. The latest tax lien sale certificate recorded against
title was filed in October 2014, ACRIS reports.

An inspection of the premises also reveals that no owner has taken responsibility for 5200 First Avenue
for many years. This hulking structure has no roof and is in increasing danger of collapse with every
strong storm that batters the Brooklyn waterfront.

It is abundantly clear that there is no property owner willing to take responsibility for 5200 First Avenue,
and the proposed New York State Department of Environmental Conservation demolition and
remediation of the premises offers the best plan for managing this derelict property.



                                                  Sincerely,


                                                    fv\., �. h,'       �
                                                  Mark P. McIntyre, Esq.
                      Case 3:20-ap-00038-JAF           Doc 1-2      Filed 03/25/20   Page 35 of 40




From:                                  Michelle Sweatt <michellesweatt@gmail.com>
Sent:                                  Wednesday, May 27, 2015 4:04 PM
To:                                    McIntyre, Mark
Cc:                                    Eisner, Steve; R Ligansky
Subject:                               Re: 5200 First Avenue


Hi Mark,

I can do tomorrow around I :30-2pm or any time on Friday.
Let me know what works best for you.

Thank you.

Best,
Michelle Sweatt
(917) 291-1903

On May 27, 2015, at 13:00, McIntyre, Mark <MMclntyre(mcityhall.nyc.gov> wrote:

           Let's set up a time to talk about this.


           Mark P. McIntyre
           General Counsel, Mayor's Office of Environmental Remediation
           0. 212-788-3015/ f: 212-788-2941
           mmcintyre@cityhall.nyc.gov



          From: Michelle Sweatt [mailto:michellesweatt@gmail.com]
          Sent: Tuesday, May 26, 2015 1:05 PM
          To: McIntyre, Mark; Eisner, Steve
           Cc: R Ligansky
           Subject: Fwd: Fw: 5200 First Avenue

           Hello Mr. McIntyre and Mr. Eisner,

           As per my email to Mr. Chiusano, the Director ofDOB's Administrative Enforcement Unit has
           requested that documentation be provided in support of Mr. Chiusano's letter stating that 5200
           I st A venue, Brooklyn has been orphaned, see attached.

          Please provide any supporting documentation you have in addition to an explanation as to how
          you came to the conclusion that the property has been orphaned.

           I appreciate and thank you for your attention to this matter.


          Best,
        '\/\ l i.1-' GUE   �wl Air'
                 l.\I1-    1..q'. j'\O]
Case 3:20-ap-00038-JAF   Doc 1-2   Filed 03/25/20   Page 36 of 40




                                                            S
                   Case 3:20-ap-00038-JAF             Doc 1-2       Filed 03/25/20       Page 37 of 40



From: McIntyre, Mark [mailto:MMclntyre@cityhall.nyc.gov]
Sent: Thursday, April 12, 2018 11:18 AM
To: Walsh, Daniel <DWalsh@cityhall.nyc.gov>; Sarro, Michelle (DEP) <msarro@dep.nyc.gov>; McIntyre, Mark
<MMclntyre@cityhall.nyc.gov>
Cc: Steve Eisner (steveeisner@gmail.com) <steveeisner@gmail.com>
Subject: auction of 5200 First Avenue

An auction will be held on a tax lien property at 5200 First Avenue, Brooklyn, NY (BL 803, Lot 9) on May 17, 2018 at 2:30
PM in the Kings County Supreme Court, 360 Adams Street, Rm. 224. You are receiving this notice because of your
interest in learning about upcoming auctions of tax liens properties.

The New York Department of Environmental Conservation (DEC) has designated this property as a Class II State
Superfund site.

DEC recently completed a $12 million interim remedy (IRM) at the site that removed its former building, excavated the
site and backfilled it with clean soil down to a depth of 15 feet below grade.
At the bottom of the IRM excavation (within the building footprint, below the basement floor/concrete slab), PCB
contamination was found at high concentrations in soil and groundwater. Borings were advanced into the groundwater
table, and samples collected at 36 feet below grade exhibited 5,300 ppm total PCBs. Additionally, between the site and
New York Harbor, PCBs were found at depth migrating in groundwater towards New York Harbor at 3,200 ppm. DEC will
undertake a Remedial Investigation/Feasibility Study (RI/FS) of the property to determine the remedy for the source
areas of PCBs in groundwater. The level of effort and the cost for the RI/FS work is unknown. Potential remediation work
and costs are also unknown. Because of the high level of PCBs present at the site, the remedial outcome recommended
by the RI/FS will be approved by both DEC and the U.S. Environmental Protection Agency's Region 2.

DEC has stated that any party acquiring the property must not inhibit any future remedial work at the site.




Mark P. McIntyre
General Counsel

Mayor's Office of Environmental Remediation
o. 212-788-3015
c: 646-644-3261
f: 212-312-0885
mmcintyre@cityhall.nyc.gov




                                                            2
                   Case 3:20-ap-00038-JAF                  Doc 1-2          Filed 03/25/20   Page 38 of 40




rom:                                Marc Marino <mMarino@MTAGServices.com>
ent:                                Wednesday, November 15, 2017 11 :31 AM



                                                                                                      T
o:                                  McIntyre, Mark
ubject:                             Re: 5200 1st Avenue


cannot go back to court this was my last free pass

ent from my iPhone



       DEC is pushing back hard against an auction in January. Discussions continue.




       Mark P. McIntyre
       General Counsel

       Mayor's Office of Environmental Remediation
       0. 212-788-3015
       c: 646-644-3261
       f: 212-312-0885



       From: Marc Marino [n,cJiitc:m1-.,:,y::,2(S:·i11"if\0Se,vice>.cornJ
      Sent: Monday, November 13, 2017 3:27 PM
      To: McIntyre, Mark
      Subject: 5200 1st Avenue

       Mark

       Auction is scheduled for January 18th, 2018.

       Marc S. Marino
       Senior Managing Director/VP
       MTAG Services, LLC


       The information contained in this message may be privileged, confidential and protected from
       disclosure. If the reader of this message is not the intended recipient, or an employee or agent
       responsible for delivering this message to the intended recipient, you are hereby notified that any
       dissemination, distribution or copying of this communication is strictly prohibited. If you have
       received this communication in error, please notify your representative immediately and delete
       this message from your computer. Thank you.



                                                                  1
                        Case 3:20-ap-00038-JAF                         Doc 1-2    Filed 03/25/20   Page 39 of 40




 rom:                                       McIntyre, Mark
 ent:                                       Wednesday, November 29, 2017 11:47 AM
 o:                                         'Marc Marino'
 ubject:                                     RE:


  hat -3-5 year delay-would be horrible. But this remains a hard site. Below is why we believe an auction at this time is
i ot in the city's interest.


  e have concluded that the site, despite progress made via the state's $11M interim remedy, still has extremely high
 vels of PCBs at depth that are migrating from the site towards the harbor. It remains a State Superfund site that poses
 significant threat to public health and the environment. DEC will undertake a remedial investigation/feasibility study of
he site to determine what needs to be done to address the threats the site poses and, because of the high level of PCBs,
 PA must approve any future remedial actions DEC proposes for the property. We believe the site posE's too much of a
isk to the city and the environment to be auctioned at this time.




 ark P. McIntyre
 eneral Counsel

    ayor's Office of Environmental Remediation
  . 212-788-3015
  : 646-644-3261
 : 212-312-0885
    mcintyre@cityhall.nyc.gov



 rom: Marc Marino [mailto:mMarino@MTAGServices.com]
  nt: Wednesday, November 29, 2017 11:42 AM
 o: McIntyre, Mark
  bject: RE:

f we hold for one year the court will dismiss the case and we will have to refile giving the debtor another shot of the �,
 pple to contest. This could set us back 3-5 years

  arc S. Marino
 enior Managing Director/VP
 TAG Services, LLC



 rom: McIntyre, Mark [rnailto:i'vif,-'lc!;,ty;-,"'@ci'('✓ t:,1:!.nvc.ri::.;1,1]
 ent: Wednesday, November 29, 2017 11:39 AM
                    Case 3:20-ap-00038-JAF                  Doc 1-2        Filed 03/25/20        Page 40 of 40


Probably one year.




Mark P. McIntyre
General Counsel

Mayor's Office of Environmental Remediation
0. 212-788-3015
c: 646-644-3261
f: 212-312-0885




From: Marc Marino [rnailto:n:fvla!'ir:o(.:i,vff/\GServ,c:e:;.ccm]
Sent: Wednesday, November 29, 2017 11;36 AM
To: McIntyre, Mark
Subject: RE:

How long will the auction be on hold for Empire as this will have a major affect on the case. This opens up Pandora's box/
for the owner to file more answers.

Marc S. Marino
Senior Managing Director/VP
MTAG Services, LLC



From: McIntyre, Mark [n:,1iito:ivli'i,clr:tv,e@cit•/!1a'i.1,vc.guv]
 ent: Wednesday, November 29, 201711:22 AM
 o: Marc Marino <n1f,J;;;1-i_tti)fvn1\CS,,:,:yi5;gs_,_(Q.i?>
 ubject: RE:

                                                                    Yes, the auction of Empire Electric wi!I be put on hold,   ■



  ark P. McIntyre
  eneral Counsel

    ayor's Office of Environmental Remediation
  . 212-788-3015
c: 646-644-3261
f 212-312-0885



                                                                      2
